Citation Nr: 0513648	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  03-33 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total rating for compensation based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which granted the veteran's claim for 
an increased rating for PTSD from 10 percent to 50 percent 
disabling, effective from May 10, 2002, the date of the RO's 
receipt of the veteran's claim for increase.  The veteran 
filed a timely appeal to this determination, seeking a rating 
in excess of 50 percent.

The issue of the veteran's entitlement to a total rating for 
compensation based on individual unemployability due to 
service-connected disabilities is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran's PTSD creates occupational and social 
impairment, with deficiencies in most areas, such as work, 
family relations, judgment, thinking, and mood.


CONCLUSION OF LAW

The schedular criteria for a 70 percent disability rating for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321,  4.1-4.3, 4.7, 4.10, 
4.130, Diagnostic Code 9411 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).  The Board notes 
that the VCAA became law in November 2000 and that the 
veteran filed his claim for VA benefits in this case after 
that date, in May 2002.  Thus, the provisions of the VCAA are 
applicable in this case.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003). 

In the present case, the veteran was provided adequate notice 
as to the evidence needed to substantiate his increased 
rating claim, as well as notice of the specific legal 
criteria necessary to substantiate this claim.  The Board 
concludes that discussions as contained in the initial rating 
decision dated in July 2002, in the statement of the case 
(SOC) issued in July 2003, and in correspondence to the 
veteran have provided him with sufficient information 
regarding the applicable regulations regarding the evidence 
necessary to substantiate his claim.  

Furthermore, the Board observes that in lengthy letters to 
the veteran dated in May 2002 and again in November 2002, the 
RO provided the veteran with detailed information about the 
new rights provided under the VCAA, including the furnishing 
of forms and notice of incomplete applications under 38 
U.S.C.A. § 5102, providing notice to claimants of required 
information and evidence under 38 U.S.C.A. § 5103, and the 
duty to assist claimants under 38 U.S.C.A. § 5103A.  The RO 
described the evidence needed to establish the veteran's 
claim, and specifically identified what evidence was needed 
from the veteran versus what evidence VA would attempt to 
procure.  Consistent with 38 U.S.C.A. §5103(a) and 38 C.F.R. 
§3.159 (b) the RO satisfied the notice requirements to: (1) 
Inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence the VA 
will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159 (b) (1).  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that the veteran understands the 
nature of the evidence needed to substantiate his claim.  As 
the RO has completely developed the record, the requirement 
that the RO explain the respective responsibility of VA and 
the veteran to provide evidence has been met.  The Board 
concludes that VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, post-service 
VA outpatient treatment notes and examination reports, 
including medical opinions regarding the severity of the 
veteran's disorder, and several personal statements made by 
the veteran in support of his claims.  The RO has obtained 
all pertinent records regarding the issue on appeal and has 
effectively notified the veteran of the evidence required to 
substantiate his claim.  The Board is not aware of any 
additional relevant evidence which is available in connection 
with this appeal, and concludes that all reasonable efforts 
were made by VA to obtain evidence necessary to substantiate 
the veteran's claim.  In light of the foregoing, the Board 
finds that under the circumstances of this case, VA has made 
reasonable efforts to assist the veteran in attempting to 
substantiate his claim and that additional assistance is not 
required.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2004).

Evidence relevant to the current level of severity of the 
veteran's PTSD includes the report of a VA psychiatric 
examination conducted in June 2002.  At that time, the 
veteran complained of excessive anxiety and depression.  He 
reported that he did not have any close relationships with 
other people, and did not become involved in social 
situations.  He reported one suicide attempt in the 1980s, 
with no additional attempts.  He stated that he lived with 
his mother, and had been married once but divorced in 1979.  
He indicated that he ran his father's gas station for 30 
years until the mid-1990's, at which time he ended this 
business due to worsening symptoms.

On mental status examination, the veteran was moderately 
disheveled and in significant distress.  His speech had a 
decreased rate and tone, and his affect was visibly 
constricted.  His mood was "scared."  Thought process was 
logical and sequential, though there was some thought 
blocking.  There were no auditory or visual hallucinations or 
homicidal or suicidal ideation.  The veteran was oriented to 
all three spheres.  Memory was intact to immediate events, 
but poor as to intermediate and remote events.  Concentration 
was poor, as was ability to abstract.  Insight and judgment 
were fair.  The examiner rendered Axis I diagnoses of chronic 
paranoid schizophrenia, PTSD, a history of alcohol 
dependence, and a history of stimulant abuse.  A Global 
Assessment of Functioning (GAF) score of 50 was assigned for 
current functioning, with 55 as highest for the past year.  
The examiner stated that the veteran was severely impaired in 
relationship and social functioning and severely impaired in 
occupational activities.  The examiner then described how the 
veteran's symptomatology met the criteria for a diagnosis of 
PTSD, and concluded that the veteran's symptoms had continued 
for well over a month and that this disturbance caused 
significant distress or impairment, socially and 
occupationally, and in other areas of functioning.

In March 2003, the veteran again underwent a VA psychiatric 
examination.  At that time, he complained of nightmares, 
flashbacks, and exaggerated startle response, mood swings and 
avoidance behavior.  He noted a history of chronic paranoid 
schizophrenia, diagnosed in 1986, for which he received 
Haldol injections once every three weeks.  He denied any 
auditory or visual hallucinations or thoughts of paranoia.  
He did not appear to have had any panic attacks in the past 
or presently.  He reported that he last worked as an 
independent truck driver in 1986, at which time he stopped 
working "secondary to his mental disability which was 
diagnosed in 1986."  He stated his belief that he lost his 
previous two wives secondary to his PTSD symptomatology.  He 
reported that he had one close friend, but mostly kept 
himself relatively isolated.  The examiner noted that the 
veteran had required more than 10 hospitalizations to treat 
his schizophrenia, but had not required any hospitalization 
in the last 5 years.

On mental status examination, the veteran appeared somewhat 
disheveled, though his hygiene was adequate.  He maintained 
fairly good eye contact.  His speech was soft but 
understandable with a regular rate and rhythm.  He was 
somewhat fidgety but showed nor abnormal movements or tics.  
His mood was described as "okay."  Affect was constricted, 
but otherwise congruent with mood.  Thought process was 
logical, sequential and goal-directed.  The veteran denied 
any suicidal or homicidal ideation, auditory or visual 
hallucinations.  No thoughts of paranoia or thoughts of 
reference were noted.  The veteran was oriented to all three 
spheres, and his memory was grossly intact.  He could not 
demonstrate any abstract thinking.  Insight and judgment were 
fair.  The examiner rendered Axis I diagnoses of chronic 
paranoid schizophrenia, PTSD, and a history of alcohol 
dependence.  A GAF of 55 was assigned.  The examiner stated 
that the veteran was severely impaired as it relates to his 
relationships with others and social functioning.  He also 
had severe impairment as it relates to occupational 
activities.  The examiner's impression was that the veteran 
had PTSD with frequent flashbacks, poor sleep secondary to 
nightly terrors as well as a history of avoidance of various 
stimuli that may cause flashbacks or bad memories.  The 
examiner reported that the veteran felt that his symptoms had 
worsened and made it more difficult for him to be social, and 
thus, he concluded that the veteran had pretty much isolated 
himself from mainstream society.  In addition, the examiner 
noted the veteran's history of chronic paranoid schizophrenia 
which compounded the veteran's PTSD.

The record also contains numerous VA outpatient psychiatric 
treatment notes dated from May 2002 to April 2003, reflecting 
significant mental health treatment.  However, none of the 
veteran's psychiatric treatment notes indicated any treatment 
for PTSD.  On the contrary, all of these notes, without 
exception, indicated a sole Axis I diagnosis of chronic 
paranoid schizophrenia.

The veteran's PTSD has been evaluated as 50 percent disabling 
under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 
(DC) 9411, which employs a general rating formula for mental 
disorders.  Under these criteria, a 50 percent evaluation is 
warranted when such disorder creates occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work relationships.  
A 70 percent evaluation is warranted if such disorder creates 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Finally, a 100 percent 
evaluation is warranted when such disorder creates total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

In reviewing the evidence detailed above, the Board observes 
that both VA examination reports diagnosed chronic paranoid 
schizophrenia as the veteran's principal Axis I diagnosis, 
with PTSD as a secondary diagnosis.  Neither report separated 
out the symptoms stemming from the veteran's schizophrenia 
from those caused by his PTSD, and the GAF scores assigned 
reflected the level of functioning considering the impact of 
all psychiatric disorders, not the veteran's PTSD symptoms 
alone.  Nevertheless, the Board will consider the evidence as 
though all of the symptoms are due to PTSD.  See Mittleider 
v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded 
from differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence which does so.) 

A review of this evidence reveals that examinations have 
consistently found the veteran to have "severe impairment" 
in both social and occupational functioning as a result of 
his psychiatric disorders.  This corresponds to the criteria 
for a 70 percent rating under DC 9411, which contemplates 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting) and an inability to establish and 
maintain effective relationships.  Furthermore, the evidence 
supports a finding of deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
particularly in light of the consistent medical 
characterizations of "severe impairment" of functioning 
noted above.

The Board further finds that this level of severity is 
consistent with the GAF scores assigned to the veteran's 
PTSD, which have ranged from a low of 50 to a high of 55.  
According to the GAF scale contained in the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV), a GAF score of 50 is assigned when overall functioning 
is characterized by serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 55 is assigned when overall functioning is 
characterized by moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).   

However, the Board finds that the evidence does not show that 
the veteran exhibits the symptomatology contemplated by a 100 
percent rating under DC 9411.  On the contrary, examinations 
have consistently found that the veteran does not suffer from 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  As such, the 
Board finds that a higher 100 percent rating under the 
provisions of DC 9411 is not warranted by the evidence.

In reaching the foregoing decision, the Board has also given 
consideration to the potential application of 38 C.F.R. § 
3.321(b)(1) (2004).  In this regard, however, the evidence 
does not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  The current evidence of record 
does not demonstrate, nor has it been contended, that this 
disability has resulted in frequent periods of 
hospitalization.  Moreover, while this disability may have an 
adverse effect upon employment, as noted by the veteran, it 
bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  Accordingly, 
with the lack of evidence showing unusual disability not 
contemplated by the Rating Schedule, the Board concludes that 
a remand to the RO, for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321, is not warranted. 


ORDER

An increased disability rating to 70 percent for the 
veteran's PTSD is granted, subject to the controlling 
regulations governing the payment of monetary awards.


REMAND

The Board observes that in September 2002, the veteran filed 
a claim for a total disability evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).  
That claim was denied in an May 2003 rating decision.  In a 
statement received by the RO in July 2003, the veteran stated 
that he was filing a notice of disagreement with the current 
rating assigned for his service connected PTSD.  While this 
statement did not specifically mention the TDIU claim, in an 
Informal Hearing Presentation received by VA from the 
veteran's representative in April 2005, his representative 
indicated that this statement was intended to serve as a NOD 
both as to the rating assigned for the veteran's PTSD and the 
denial of his TDIU claim.  Thus, the Board finds that the 
veteran's July 2003 statement can be reasonably construed as 
a notice of disagreement with the May 2003 rating decision 
regarding the veteran's entitlement to a TDIU.  While the 
Board may not exercise jurisdiction on claims in the absence 
of a properly perfected appeal, this issue must be remanded 
for the issuance of a statement of the case.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  Although the Board has in the 
past referred such matters to the RO for appropriate action, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that the proper course of action is to 
remand the matter to the RO.  Manlincon v. West, 12 Vet. App. 
238 (1999).  Additionally, on remand, the RO should complete 
any additional development deemed necessary.  38 C.F.R. § 
19.26 (2004).  

Therefore, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
development:

The RO should provide the veteran and his 
representative a statement of the case 
(with an appropriate period of time to 
respond) pertaining to the issue of 
entitlement to a TDIU in accordance with 
all governing legal criteria, unless this 
matter is resolved by granting the 
benefits sought, or by the veteran's 
withdrawal of his NOD.  See 38 C.F.R. 
§ 19.26 (2004); see also Manlincon, 
supra.  If, and only if, a timely 
substantive appeal is received, then this 
matter thereafter be returned to the 
Board for appellate review.  See 38 
U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.302(b) (2004).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.



	                     
______________________________________________
	S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


